Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 12/21/2021 with claims 1-11, 16-27 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-11, 16-27 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-11
 None of the references of record teaches or suggests the claimed organic light-emitting element having the limitations:
--“a lower electrode;
               an organic compound layer;
              an upper electrode;
              a first protective layer comprising inorganic material;
             a second protective layer whose density is higher than a density of the first 
protective layer; and
a third protective layer whose density is higher than a density of the first 
protective layer,
wherein the third protective layer is disposed on a second surface of the substrate 
opposite to the first surface of the substrate.” --.
In combination with all other limitations as recited in claim 1.


II/ Group II: Claims 16-19:
 None of the references of record teaches or suggests the claimed organic light-emitting element having the limitations: 
--“a lower electrode on the first surface of the substrate; 
an organic compound layer over the lower electrode; 
an upper electrode over the organic compound layer; 
a first protective layer over the upper electrode; 
a second protective layer on the first layer; and 
a third protective layer on the second surface of the substrate, 
wherein the first protective layer is not in contact with the organic compound 
layer. “--.
In combination with all other limitations as recited in claim 16.
III/ Group III: Claims 20-23:
 None of the references of record teaches or suggests the claimed organic light-emitting element having the limitations:
            --a lower electrode on the first surface of the substrate;
an organic compound layer over the lower electrode;
an upper electrode over the organic compound layer;
a first protective layer over the upper electrode;
a second protective layer on the first layer; and
a third protective layer on the second surface of the substrate,
wherein thickness of the third protective layer is the same as thickness of the second protective layer. “--.
In combination with all other limitations as recited in claim 20.

IV/ Group IV: Claims 24-27:
None of the references of record teaches or suggests the claimed organic light-emitting element having the limitations:
--“a lower electrode on the first surface of the substrate;
an organic compound layer over the lower electrode;
an upper electrode over the organic compound layer;
a first protective layer over the upper electrode;
a second protective layer on the first layer; and
a third protective layer on the second surface of the substrate,
wherein thickness of the second protective layer is smaller than thickness of the first protective layer. “--.
In combination with all other limitations as recited in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                       /THINH T NGUYEN/                       Primary Examiner, Art Unit 2897